Exhibit 10.1


August 1, 2017



Ms. Mary van Praag
xxx xxxxxxxx xxx
xxx xxxxxxxxx, xx xxxxx-xxxx




Dear Mary:

It is with great pleasure that we offer you the opportunity to join Chico’s FAS,
Inc. as our Brand President, Soma. As you are aware, we are a respected
organization within which this position is a key driver of our success. As one
of the top specialty retailers, we offer tremendous opportunity for personal and
professional growth. Please let this letter serve as an offer to join Chico’s
FAS, Inc. and your acceptance of that offer. The following will outline the
specifics:

Position:              Brand President, Soma

Reports to:           Shelley Broader, President and CEO

Start Date:         To be determined


Base Salary:     $550,000.00 annually
Sign On Bonus:
You will receive a sign-on bonus of $50,000 payable within 30 days of start
date, less applicable taxes (contingent upon receipt of signed repayment
agreement).
Bonus Plan:
Target of 75% of base salary earned during the FY17 performance period, which is
contingent upon the achievement of corporate and brand financial objectives. The
terms of the bonus, including eligibility, payouts and objectives are subject to
the Management Bonus Plan and may be modified from time to time. All payouts are
based on fiscal year business results, prorated from date of hire, and can vary
from zero (0) to a maximum of 200% of your target bonus potential or 150% of
base salary earned. Bonus is typically paid in March.
For FY17, you will be provided with a minimum bonus guarantee of $100,000 with a
maximum bonus opportunity of 200% of your target bonus percent applied to
eligible earnings for overall financial results of the company.
Equity Grants: 
You will be awarded a one-time, new hire grant targeted at $200,000 in value in
the form of Restricted Stock.  This will be issued following your date of hire.
These shares will vest over a three-year period with one-third vesting each year
on the anniversary of the grant date. The final number of shares delivered is
subject the stock price on date of grant. 
You will be eligible for annual equity grants beginning in FY18. The target
amount of such grants and the vesting conditions are established by the Human
Resources, Compensation and Benefits Committee of our Board of Directors on an
annual basis and may change from year to year. Currently, the grant for your
position is targeted at $700,000 in value, delivered in the form of 50%
restricted stock and 50% performance share units. The Restricted Stock shares
will vest ratably over a three-year period. 
The Performance Share Units will cliff vest over a three-year period, contingent
upon the achievement of corporate financial objectives and could range from zero
(0%) to a maximum of 175% of the target award. Equity grants are typically made
in March.





--------------------------------------------------------------------------------





Annual Review:
You will be eligible for the FY17 performance appraisal process.
Time Off:
You will be eligible for 20 days of Paid Time Off (PTO) for each full year of
employment. This is an accrued benefit that you start to earn on your date of
hire. In addition, Chico’s FAS, Inc. currently observes eight paid holidays on
which the corporate offices are closed.

You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

Group Insurance Program:
Medical/Dental/Vision Plans
Eligibility Date: Effective your first day of active employment

Life Insurance:
The company provides term insurance equal to 1X your base salary as well as
accidental death and dismemberment insurance equal to 1X your base salary
($500,000 maximum). Supplemental insurance is available for purchase.
Eligibility Date: Effective your first day of active employment

Short and Long Term Disability:
The company provides short and long term disability benefits.
Eligibility Date: Effective your first day of active employment

401(k) Plan:
You may participate with an eligible deferral of your compensation (subject to
an IRS maximum), with a company match of 50% of the compensation you are
eligible to defer. Your 401(k) contributions may be subject to additional
limitations under federal regulations.  You will be able to roll over existing
qualified funds immediately. 
Eligibility Date: After 12 months of employment
Deferred Compensation: 
As a highly compensated Associate of Chico’s, you will be eligible to
participate in the Chico’s FAS, Inc. Deferred Compensation Plan. You will have
the opportunity to defer pre-tax compensation (less applicable FICA/Medicare tax
withholding). You may defer up to 80% of your base salary payable during the
current calendar year, and up to 100% of your bonus for the applicable fiscal
year.
Eligibility Date: As soon as administratively feasible for the current calendar
year
Employee Stock Purchase Plan:
You will have an opportunity to purchase Chico’s FAS, Inc. stock directly from
the company, two times a year, during the March and September Offering Periods.
Eligibility Date: First Offering Period following 6 months of employment


Executive Benefits

Disability Income
Protection:                                                                                    
As an officer, you will be eligible for Chico’s FAS, Inc.’s Supplemental
Disability Insurance program after 90 days of employment. This program provides
an increased level of income protection should you become totally disabled. Full
details of the program will be provided by the Benefits Department.


Annual
Physical:                                                                                                       
As an officer, you are eligible to have one company paid physical per year at
the Mayo Clinic as part of our Health and Wellness program.





--------------------------------------------------------------------------------







Executive Severance
Plan:                                                                                                       
As a qualifying executive, you are eligible for severance benefits pursuant to
the Chico’s FAS, Inc. Officer Severance Plan.


Some of the items listed above are covered by various benefit plans. Such
benefit plans may be modified from time to time. In the event this offer letter
conflicts with the terms of a benefit plan document or summary plan description,
the terms of the plan document or summary plan description will control.
Relocation Benefits:  
In order to ensure a successful relocation, you will be provided relocation
assistance as detailed in the attached Tier I Relocation Program.  In accordance
with this relocation policy, you will receive a miscellaneous allowance of
$8,000 net of taxes.
By accepting our offer of employment, you acknowledge the at-will nature of our
relationship. This offer is contingent upon the successful completion of
references, a background check and your execution of our Restrictive Covenant
Agreement, substantially illustrated in the form attached. Additionally, you
represent that you are not a party to any agreement that would bar or limit the
scope of your employment with us.

We hope you view this opportunity as a chance to have a positive impact while
enjoying a challenging and rewarding career. Nonetheless, please understand that
Chico’s FAS, Inc. is an at-will employer. That means that either you or the
company are free to end the employment relationship at any time, with or without
notice or cause.

We are looking forward to having you on our team. Let me be the first to welcome
you aboard! We are sure you will find it a challenging and rewarding experience.
If you have any questions, please feel free to contact us at the number
indicated below.

Sincerely,

/s/ Shelley Broader
Shelley Broader
President and CEO
 


Contact Information


For questions, please call:
Kristin Oliver
Executive Vice President
Chief Human Resources Officer
239-346-xxxx or xxxxxxxxxx    








I accept the terms and conditions of the offer as outlined above:

Please return a signed copy


/s/ Mary Van Praag
Mary Van Praag



